DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/27/2021 has been entered.
 
Response to Amendment
Applicant’s amendment dated 05/27/2021, in which claims 1, 6, 9,  were amended, claims 3, 5, 7-8, 11-17, 20-21, 24-26, 29 was cancelled, has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US Pub. 20120164837) in view of Kim et al. (US Pub. 20130034965) and Behera et al. (US Pub. 20160005596).
Regarding claims 1, 4 and 6, Tan et al. discloses in Fig. 2A-2F, paragraph [0013], [0016]-0019], paragraph [0023]-[0025], claims 11, 15-19 a method for processing a substrate, comprising: 
providing the substrate [205] with a plurality of first patterned structures [210] and an underlying layer [hard mask], the plurality of patterned structures [210] having at least a first pitch [2.5x], the plurality of first patterned structures [210] comprising silicon nitride [Fig. 2A, claim 14, paragraph [0016]];
forming a first spacer layer [215] over the plurality of first patterned structures [210][Fig. 2B]; 
forming a plurality of first spacers [215] from said first spacer layer [215] by performing a first spacer plasma etch process wherein after completion of the forming of the plurality of organic spacers [220], top surfaces of the plurality of first patterned structures [215] are exposed [Fig. 2C]; 
after forming of the plurality of first spacers [215], forming a second spacer layer [220] over the first spacers [215] and over the exposed top surfaces of the plurality of first patterned structures [210], wherein the second spacer layer [220] comprises silicon oxide [Fig. 2D, claim 16]; 
forming a plurality of second spacers [220] from said second spacer layer [220] by performing a second spacer plasma etch process, and wherein after forming the 
performing a first spacer etch removal process, wherein after performing the first spacer etch removal process, the plurality of first patterned structures [210] and the plurality of second spacers [220] together form a masking layer for generating a second pattern on the substrate [205], the second pattern having a second pitch [0.5x], the second pitch [0.5x] being less than the first pitch [2.5x].
Tan et al. fails to disclose 
wherein the first spacer layer is an organic layer, the organic layer comprising CxHyN;
forming the organic layer with a plasma deposition process;
the plurality of organic spacers comprised of pyrrole;
the organic layer comprised of pyrrole;
Kim et al. discloses in Fig. 2D-2I, paragraph [0064], [0079]
wherein the first spacer layer [160a] is an organic layer, the organic layer comprising CxHyN [paragraph [0064]];
the plurality of organic spacers [160a] comprised of pyrrole;
the organic layer [160/160a] comprised of pyrrole.
Behera et al. discloses in Fig. 3D, Fig. 5G, paragraph [0026]-[0027], [0031], [0043], [0051]-[0052], [0055]
wherein the first spacer layer [341] or [571] is an organic layer, the organic layer comprising CxHyN;
forming the organic layer by a plasma deposition process [paragraph [0026]];

the organic layer comprised of pyrrole [paragraph [0031]].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Kim et al. and Behera et al. into the method of Tan et al. to include wherein the first spacer layer is an organic layer, the organic layer comprising CxHyN; forming the organic layer with a plasma deposition process; the plurality of organic spacers comprised of pyrrole; the organic layer comprised of pyrrole. The ordinary artisan would have been motivated to modify Tan et al. in the above manner for the purpose of providing a spacer material that acts as a protective layer during the subsequent process and that provides excellent conformality higher than 95% with improved film properties and providing suitable spacer material that can be removed selectively relative to the patterned structures to form a pattern on the substrate; [paragraph [0007], [0017], [0031], [0043], [0055] of Behera et al., paragraph [0066]-[0067] of Kim et al.]]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Tan discloses forming the plurality of first spacers [215] from said first spacer layer [215] by performing a first spacer plasma etch process. Behera et al. and Kim et al. suggests first spacers comprises organic layers. Thus the combination of Tan, Behera et al. and Kim et al. would result to “forming a plurality of organic spacers from said organic layer by performing a first spacer plasma etch process.” Further, the ordinary artisan would have been motivated to modify Tan, Behera et al. and Kim et al. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US Pub. 20120164837) in view of Kim et al. (US Pub. 20130034965), Behera et al. (US Pub. 20160005596) as applied to claim 1 above and further in view of Lee et al. (US Pub. 20070287299).
Regarding claim 2, Tan et al., Kim et al. and Behera et al. fails to disclose  
the forming the organic layer and the forming the plurality of organic spacers being performed by a cyclic deposition etch process.
Lee et al. discloses in Fig. 3B-3I and paragraph [0012], paragraph [0024], paragraph [0050], paragraph [0057]-[0075]
the forming the organic layer [240] and the forming the plurality of organic spacers [240h] being performed by a cyclic deposition etch process;
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Lee et al. into the method of Tan et al., Kim et al. and Behera et al. to include the forming the organic layer and the forming the plurality of organic spacers being performed by a cyclic deposition etch process. The ordinary artisan would have been motivated to modify Tan et al., Kim et al. and Behera et al. in the above manner for the purpose of providing .

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US Pub. 20120164837) in view of Kim et al. (US Pub. 20130034965), Behera et al. (US Pub. 20160005596) and Guo et al. (US Pub. 20170103888).
Regarding claims 9 and 10, Tan et al. discloses in Fig. 2A-2F, paragraph [0016]-0019], paragraph [0023]-[0025], claims 11-12, 15-19 a method for processing a substrate, comprising: 
providing the substrate [205] with a plurality of first patterned structures [210] comprising silicon nitride [Fig. 2A, claim 14, paragraph [0016]]; 
forming a plurality of first spacers [215] adjacent to the plurality of first patterned structures [210] with one or more deposition and (plasma) etch processes such that, after forming, the plurality of first spacers [215] are provided on sides of the first patterned structures [210] and tops of the first patterned structures [210] are exposed [Fig. 2B-2C, paragraph [0017]]; 
forming a plurality of second spacers [220] adjacent to the plurality of first spacers [215] wherein the forming of the plurality of second spacers [220] includes performing a deposition process to deposit a second spacer material at a temperature, the second spacer material comprising silicon oxide, the forming of the plurality of second spacers [220] further comprising etching the second spacer material with a 
removing the plurality of first spacers [215] after forming the plurality of second spacers [220][Fig. 2F], 
wherein after removing the plurality of first spacers [215], the plurality of first patterned structures [210] and the plurality of second spacers [220] together forming a masking layer which has masking layer structures having a pitch [0.5x] that is 26nm or less [claim 12, paragraph [0016] and paragraph [0019]].
Tan et al. fails to disclose 
wherein the plurality of first spacers comprise a plurality of organic spacers;
forming the plurality of organic spacers with one or more plasma deposition;
the plurality of organic spacers comprised of CxHyN;
the plurality of organic spacers comprised of pyrrole.
Kim et al. discloses in Fig. 2D-2I, paragraph [0064], [0079]
wherein the plurality of first spacers [160a] comprise a plurality of organic spacers;
the plurality of organic layers comprising CxHyN [paragraph [0064]];
the plurality of organic spacers [160a] comprised of pyrrole [paragraph [0064]];
Behera et al. discloses in Fig. 3D, Fig. 5G, paragraph [0026]-[0027], [0031], [0043], [0051]-[0052], [0055]
wherein the plurality of first spacers [341] or [571] comprise a plurality of organic spacers;
xHyN;
forming the plurality of organic spacers with one or more plasma deposition [paragraph [0026]];
the plurality of organic spacers [341] or [571] comprised of pyrrole [paragraph [0031]];
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Kim et al. and Behera et al. into the method of Tan et al. to include wherein the plurality of first spacers comprise a plurality of organic spacers; forming the plurality of organic spacers with one or more plasma deposition; the plurality of organic spacers comprised of CxHyN; the plurality of organic spacers comprised of pyrrole. The ordinary artisan would have been motivated to modify Tan et al. in the above manner for the purpose of providing a spacer material that acts as a protective layer during the subsequent process and that provides excellent conformality higher than 95% with improved film properties and providing suitable spacer material that can be removed selectively relative to the patterned structures to form a pattern on the substrate; [paragraph [0007], [0017], [0031], [0043], [0055] of Behera et al., paragraph [0066]-[0067] of Kim et al.]]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Tan fails to disclose
wherein performing the deposition process to deposit the second spacer material at the temperature comprising performing the deposition process to deposit the second spacer material at a temperature of less than 150°C.

However, Tan discloses in claim 6 and claim 16 the second spacer layer comprised silicon oxide. Behera et al. also discloses in paragraph [0043], paragraph [0050], lines 8-9 the second spacer layer [oxide spacer] comprised silicon oxide deposited on the plurality of organic spacers [1st carbon spacer] during a deposition process.
Guo et al. discloses in paragraph [0001], [0030]-paragraph [0036]
performing the deposition process to deposit a silicon oxide spacer material at a temperature of less than 150°C.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Guo et al. into the method of Tan et al., Kim et al. and Behera et al. to include wherein performing the deposition process to deposit the second spacer material at the temperature comprising performing the deposition process to deposit the second spacer material at a temperature of less than 150°C. The ordinary artisan would have been motivated to modify Tan et al., Kim et al. and Behera et al. in the above manner for the purpose of providing suitable method for forming a spacer comprised of silicon oxide [paragraph [0001] of Guo et al].

Claims 18, 22, 23, 27 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US Pub. 20120164837) in view of Kim et al. (US Pub. 20130034965), Behera et al. (US Pub. 20160005596), Yoon et al. (US Pub. .
Regarding claims 18, 22, 23 and 27, Tan et al. discloses in Fig. 2A-2F, paragraph [0016]-0019], paragraph [0023]-[0025], claims 11-12, 15-19 a method for performing a self-aligned triple patterning pitch splitting masking process, comprising: 
providing a substrate [paragraph [0023]-[0024]];
providing a plurality of mandrels [210] on the substrate [205]; 
forming a plurality of first spacers [215] on the substrate [205], the forming of the first spacers including performing a deposition and plasma etch steps such that, after forming of the first spacers, top surfaces of the plurality of mandrels [210] are exposed and the plurality of first spacers [215] extend along sides of the plurality of mandrels [210][Fig. 2C, paragraph [0017]]; 
forming a plurality of second spacers [220] on the substrate [205], at least one of the plurality of first spacers [215] being located between at least one of the plurality of mandrels [210] and at least one of the plurality of second spacers [220][Fig. 2D]; 
performing a first spacer etch removal process, the plurality of mandrels [210] and the plurality of second spacers [220] remaining on the substrate [205] after the first spacer etch removal process [Fig. 2F and paragraph [0019]]; and 
after the first spacer etch removal process, utilizing the plurality of mandrels [210] and the plurality of second spacers [220] as a self-aligned triple patterning pitch splitting mask during at least one subsequent etch step [claim 18, paragraph [0020] and paragraph [0023]];

wherein the plurality of second spacers [220] comprised of silicon oxide deposited to cover the exposed top surfaces of the plurality of mandrels [210] and to cover top and side surfaces of the plurality of first spacers [215][Fig. 2D, claim 16]; 
wherein after depositing of the silicon oxide [220], and prior to removing the plurality of first spacers [215], the silicon oxide [220] is etched with a plasma and wherein the etching of the silicon oxide [220] exposes the top surfaces of the plurality of mandrels [210] and the top surfaces of the plurality of first spacers [Fig. 2E, paragraph [0018]];
wherein the self-aligned triple patterning pitch splitting mask having a pitch of 26 nm or less [claim 12, paragraph [0016] and paragraph [0019]].
Tan et al. fails to disclose 
wherein the plurality of first spacers comprise a plurality of organic spacers comprising at least one of CxHyNz or CxHy, the forming of the organic spacers including performing plasma deposition and plasma etch steps;
the plurality of organic spacers comprised of pyrrole; 
the organic spacer comprised of pyrrole.
Kim et al. discloses in Fig. 2D-2I, paragraph [0064], [0079]
wherein the plurality of first spacers [160a] comprise a plurality of organic spacers comprising at least one of CxHyNz or CxHy [paragraph [0064]];
the organic spacer/the plurality of organic spacers [160a] comprised of pyrrole [paragraph [0064]].

wherein the plurality of first spacers [341] or [571] comprise a plurality of organic spacers comprising at least one of CxHyNz or CxHy, the forming of the organic spacers including performing plasma deposition [paragraph [0026], [0031]];
the plurality of organic spacers [341] or [571] comprised of pyrrole [paragraph [0031]];
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Kim et al. and Behera et al. into the method of Tan et al. to include wherein the plurality of first spacers comprise a plurality of organic spacers comprising at least one of CxHyNz or CxHy, the forming of the organic spacers including performing plasma deposition; the plurality of organic spacers comprised of pyrrole; the organic spacer comprised of pyrrole. The ordinary artisan would have been motivated to modify Tan et al. in the above manner for the purpose of providing a spacer material that acts as a protective layer during the subsequent process and that provides excellent conformality higher than 95% with improved film properties and providing suitable spacer material that can be removed selectively relative to the patterned structures to form a pattern on the substrate; [paragraph [0007], [0017], [0031], [0043], [0055] of Behera et al., paragraph [0066]-[0067] of Kim et al.]]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Tan fails to disclose
the substrate includes an etch stop layer and a substrate mask layer above the etch stop layer;
providing the plurality of mandrels above the substrate mask layer;
after the first spacer etch removal process, utilizing the plurality of mandrels and the plurality of second spacers as a self-aligned triple patterning pitch splitting mask during at least one subsequent etch step comprises utilizing the plurality of mandrels and the plurality of second spacers as the self-aligned triple patterning pitch splitting mask and etching the substrate mask layer through the plurality of mandrels and the plurality of second spacers to form a patterned substrate mask layer; 
after etching of the substrate mask layer to form the patterned substrate mask layer, removing the plurality of mandrels and the plurality of spacers; and 

However, Tan discloses in paragraph [0020] and paragraph [0023] “[t]he pattern created by features 310, 311, and 325 can optionally be etched into the substrate 305 using features 310, 311, and 325 as a mask” and “the features created by the disclosed methods can be used as a mask to transfer the feature into the substrate below.”
Yoon et al. discloses in Fig. 12-Fig. 14, paragraph [0018]-[0032]
the substrate includes an etch stop layer [120] and a substrate mask layer [132] above the etch stop layer [120];
providing the plurality of mandrels [134P] above the substrate mask layer [132];
after the organic spacer etch removal process, utilizing the plurality of mandrels [134P] and the plurality of second spacers [150P] as a self-aligned triple patterning pitch splitting mask and etching the substrate mask layer [132] through the plurality of mandrels [134P] and the plurality of second spacers [150P] to form a patterned substrate mask layer [132P][Fig. 12-13, paragraph [0079]]; 
after etching of the substrate mask layer [132] to form the patterned substrate mask layer [132P], removing the plurality of mandrels [134P] and the plurality of spacers [150P][Fig. 13]; and 
etching the etch stop layer [120] through the patterned substrate mask layer [132P][Fig. 14, paragraph [0079]].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Yoon et al. into the method of Tan to include the substrate includes the substrate includes an etch stop layer and a substrate mask layer above the etch stop layer; providing the plurality of 
Tan fails to disclose
the silicon oxide is deposited at a temperature of less than 150°C and the silicon oxide is etched with a fluorocarbon plasma.
Sandhu discloses in paragraph [0077]-[0078], [0149], [0169]
the silicon oxide is etched with a fluorocarbon plasma;
a spacer etch process includes performing a fluorocarbon plasma etch. 
Sandhu discloses that the spacer material preferably can be deposited at a temperature compatible with the temporary layer and the underlying layers. The spacer 2 formed by, e.g., atomic layer deposition (ALD). And the silicon oxide material can be deposited at a temperature of less than about 400°C.
 Guo et al. discloses in paragraph [0001], paragraph [0030]-[0036]
the silicon oxide is deposited at a temperature of less than 150°C.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Sandhu and Guo et al. into the method of Tan et al., Kim et al., Behera et al. and Yoon et al. to include the silicon oxide is deposited at a temperature of less than 150°C and the silicon oxide is etched with a fluorocarbon plasma. The ordinary artisan would have been motivated to modify Tan et al., Kim et al., Behera et al. and Yoon et al. in the above manner for the purpose of providing suitable method for depositing and etching silicon oxide material [paragraph [0001] of Guo et al. and paragraph [0149] of Sandhu]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 32, as stated above, Behera et al. and Kim discloses 
the plurality of organic spacers comprised of CxHyNz [paragraph [0031] of Behera et al., paragraph [0040], paragraph [0064] of Kim].
The combination of Tan, Behera et al., Kim and Yoon fails to disclose 
wherein: the substrate mask layer is a hard mask comprising aluminum oxide, titanium oxide, or aluminum nitride.

However, aluminum oxide, titanium oxide, or aluminum nitride are known metal oxide and metal nitride and therefore it would have been obvious to select them based on their suitability for use as the mask material in the device of Yoon. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Claims 18-19, 22, 23, 27 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US Pub. 20120164837) in view of Kim et al. (US Pub. 20130034965), Lee et al. (US Pub. 20070287299), Yoon et al. (US Pub. 20170213731), Sandhu (US Pub. 20070281219) and Guo et al. (US Pub. 20170103888).
Regarding claims 18-19, 22, 23 and 27, Tan et al. discloses in Fig. 2A-2F, paragraph [0016]-0019], paragraph [0023]-[0025], claims 11-12, 15-19 a method for performing a self-aligned triple patterning pitch splitting masking process, comprising: 
providing a substrate [paragraph [0023]-[0024]];
providing a plurality of mandrels [210] on the substrate [205]; 
forming a plurality of first spacers [215] on the substrate [205], the forming of the first spacers including performing a deposition and plasma etch steps such that, after forming of the first spacers, top surfaces of the plurality of mandrels [210] are exposed and the plurality of first spacers [215] extend along sides of the plurality of mandrels [210][Fig. 2C, paragraph [0017]]; 

performing a first spacer etch removal process, the plurality of mandrels [210] and the plurality of second spacers [220] remaining on the substrate [205] after the first spacer etch removal process [Fig. 2F and paragraph [0019]]; and 
after the first spacer etch removal process, utilizing the plurality of mandrels [210] and the plurality of second spacers [220] as a self-aligned triple patterning pitch splitting mask during at least one subsequent etch step [claim 18, paragraph [0020] and paragraph [0023]];
wherein the plurality of mandrels [210] comprised of silicon nitride [claim 14, paragraph [0016]]; and
wherein the plurality of second spacers [220] comprised of silicon oxide deposited to cover the exposed top surfaces of the plurality of mandrels [210] and to cover top and side surfaces of the plurality of first spacers [215][Fig. 2D, claim 16]; 
wherein after depositing of the silicon oxide [220], and prior to removing the plurality of first spacers [215], the silicon oxide [220] is etched with a plasma and wherein the etching of the silicon oxide [220] exposes the top surfaces of the plurality of mandrels [210] and the top surfaces of the plurality of first spacers [Fig. 2E, paragraph [0018]];
wherein the self-aligned triple patterning pitch splitting mask having a pitch of 26 nm or less [claim 12, paragraph [0016] and paragraph [0019]].
Tan et al. fails to disclose 

the plurality of organic spacers comprised of pyrrole; 
the organic spacer comprised of pyrrole;
the plurality of organic spacers being formed by a cyclic deposition etch process.
Kim et al. discloses in Fig. 2D-2I, paragraph [0064], [0079]
wherein the plurality of first spacers [160a] comprise a plurality of organic spacers comprising at least one of CxHyNz or CxHy [paragraph [0064]];
the organic spacer/the plurality of organic spacers [160a] comprised of pyrrole [paragraph [0064]].
Lee et al. discloses in Fig. 3B-3I and paragraph [0012], paragraph [0024], paragraph [0050], paragraph [0057]-[0075]
the forming of the organic spacers [240h] including performing plasma deposition and plasma etch steps;
the plurality of organic spacers [240h] being performed by a cyclic deposition etch process.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Kim et al. and Lee et al. into the method of Tan et al. to include wherein the plurality of first spacers comprise a plurality of organic spacers comprising at least one of CxHyNz or CxHy, the forming of the organic spacers including performing plasma deposition and plasma etch steps; the plurality of organic spacers comprised of pyrrole; the organic spacer comprised of KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Tan fails to disclose
the substrate includes an etch stop layer and a substrate mask layer above the etch stop layer;
providing the plurality of mandrels above the substrate mask layer;
after the first spacer etch removal process, utilizing the plurality of mandrels and the plurality of second spacers as a self-aligned triple patterning pitch splitting mask during at least one subsequent etch step comprises utilizing the plurality of mandrels and the plurality of second spacers as the self-aligned triple patterning pitch splitting mask and etching the substrate mask layer through the plurality of mandrels and the plurality of second spacers to form a patterned substrate mask layer; 
after etching of the substrate mask layer to form the patterned substrate mask layer, removing the plurality of mandrels and the plurality of spacers; and 

However, Tan discloses in paragraph [0020] and paragraph [0023] “[t]he pattern created by features 310, 311, and 325 can optionally be etched into the substrate 305 using features 310, 311, and 325 as a mask” and “the features created by the disclosed methods can be used as a mask to transfer the feature into the substrate below.”
Yoon et al. discloses in Fig. 12-Fig. 14, paragraph [0018]-[0032]
the substrate includes an etch stop layer [120] and a substrate mask layer [132] above the etch stop layer [120];
providing the plurality of mandrels [134P] above the substrate mask layer [132];
after the organic spacer etch removal process, utilizing the plurality of mandrels [134P] and the plurality of second spacers [150P] as a self-aligned triple patterning pitch splitting mask and etching the substrate mask layer [132] through the plurality of mandrels [134P] and the plurality of second spacers [150P] to form a patterned substrate mask layer [132P][Fig. 12-13, paragraph [0079]]; 
after etching of the substrate mask layer [132] to form the patterned substrate mask layer [132P], removing the plurality of mandrels [134P] and the plurality of spacers [150P][Fig. 13]; and 
etching the etch stop layer [120] through the patterned substrate mask layer [132P][Fig. 14, paragraph [0079]].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Yoon et al. into the method of Tan to include the substrate includes the substrate includes an etch stop layer and a substrate mask layer above the etch stop layer; providing the plurality of 
Tan fails to disclose
the silicon oxide is deposited at a temperature of less than 150°C and the silicon oxide is etched with a fluorocarbon plasma.
Sandhu discloses in paragraph [0077]-[0078], [0149], [0169]
the silicon oxide is etched with a fluorocarbon plasma;
a spacer etch process includes performing a fluorocarbon plasma etch. 
Sandhu discloses that the spacer material preferably can be deposited at a temperature compatible with the temporary layer and the underlying layers. The spacer 2 formed by, e.g., atomic layer deposition (ALD). And the silicon oxide material can be deposited at a temperature of less than about 400°C.
 Guo et al. discloses in paragraph [0001], paragraph [0030]-[0036]
the silicon oxide is deposited at a temperature of less than 150°C.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Sandhu and Guo et al. into the method of Tan et al., Kim et al., Behera et al. and Yoon et al. to include the silicon oxide is deposited at a temperature of less than 150°C and the silicon oxide is etched with a fluorocarbon plasma. The ordinary artisan would have been motivated to modify Tan et al., Kim et al., Behera et al. and Yoon et al. in the above manner for the purpose of providing suitable method for depositing and etching silicon oxide material [paragraph [0001] of Guo et al. and paragraph [0149] of Sandhu]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 32, as stated above, Behera et al. and Kim discloses 
the plurality of organic spacers comprised of CxHyNz [paragraph [0031] of Behera et al., paragraph [0040], paragraph [0064] of Kim].
The combination of Tan, Behera et al., Kim and Yoon fails to disclose 
wherein: the substrate mask layer is a hard mask comprising aluminum oxide, titanium oxide, or aluminum nitride.

However, aluminum oxide, titanium oxide, or aluminum nitride are known metal oxide and metal nitride and therefore it would have been obvious to select them based on their suitability for use as the mask material in the device of Yoon. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US Pub. 20120164837) in view of Kim et al. (US Pub. 20130034965) and Behera et al. (US Pub. 20160005596) as applied to claim 1 above and further in view of Sandhu (US Pub. 20070281219).
Regarding claim 28, Tan discloses in Fig. 2D-2E, 3B-3C, paragraph [0018], paragraph [0020] and claim 16 wherein the plurality of second spacers comprised of silicon oxide and wherein after depositing of the silicon oxide, the silicon oxide is etched by the second spacer etch process. Behera et al. also discloses in paragraph [0043], paragraph [0050], lines 8-9 the second spacer layer [oxide spacer] comprised silicon oxide deposited on the plurality of organic spacers [1st carbon spacer] during a deposition process.
Tan fails to disclose
wherein the second spacer layer is formed at a temperature less than 150°C, and the second spacer etch process includes performing a fluorocarbon plasma etch.

the silicon oxide is etched with a fluorocarbon plasma;
a spacer etch process includes performing a fluorocarbon plasma etch. 
Sandhu discloses that the spacer material preferably can be deposited at a temperature compatible with the temporary layer and the underlying layers. The spacer material is preferably a low temperature oxide material, such as SiO2 formed by, e.g., atomic layer deposition (ALD). And the silicon oxide material can be deposited at a temperature of less than about 400°C. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Sandhu into the method of Tan et al., Behera et al. and Kim et al. to include wherein the second spacer layer is formed at a temperature less than 150°C, and the second spacer etch process includes performing a fluorocarbon plasma etch. The ordinary artisan would have been motivated to modify Tan et al., Behera et al. and Kim et al. in the above manner for the purpose of providing suitable method for depositing and etching silicon oxide material [paragraph [0149] of Sandhu]. Further, the claimed ranges are merely optimizations, and as such are not patentable over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US Pub. 20120164837) in view of Kim et al. (US Pub. 20130034965) and Behera et al. (US Pub. 20160005596) as applied to claim 1 above and further in view of Park et al. (US Pat. 9461051) and Yoon et al. (US Pub. 20170213731).
Regarding claim 30, Tan further discloses in paragraph [0020] and paragraph [0023] “[t]he pattern created by features 310, 311, and 325 can optionally be etched into the substrate 305 using features 310, 311, and 325 as a mask” and “the features created by the disclosed methods can be used as a mask to transfer the feature into the substrate below.”
Tan fails to disclose
wherein the providing the substrate includes providing the substrate which includes a substrate mask layer which is not patterned and an etch stop layer, wherein the substrate mask layer is above the etch stop layer and the plurality of first patterned structures are above the substrate mask layer, the method further comprising: 
etching the substrate mask layer through the second pattern formed by the masking layer to form a third pattern in the substrate mask layer; 
removing the plurality of first patterned structures and the plurality of second spacers; 
etching the etch stop layer through the third pattern of the substrate mask layer; and 
removing remaining portions of the substrate mask layer.
Park et al. discloses in Fig. 10-Fig. 19

etching the substrate mask layer [200] through the second pattern formed by the masking layer [270 and 232] to form a third pattern [262] in the substrate mask layer [220][Fig. 14]; 
removing the plurality of first patterned structures [232] and the plurality of second spacers [270][Fig. 15]; 
etching the etch stop layer [130] through the third pattern [262] of the substrate mask layer [220][Fig. 17]; and 
removing remaining portions [262] of the substrate mask layer [220][Fig. 19].
Yoon et al. also discloses in Fig. 12-Fig. 14, paragraph [0018]-[0032]
wherein the providing the substrate includes providing the substrate which includes a substrate mask layer [132] which is not patterned and an etch stop layer [120], wherein the substrate mask layer [132] is above the etch stop layer [120] and the plurality of first patterned structures [134P] are above the substrate mask layer [132], the method further comprising: 
etching the substrate mask layer [132] through the second pattern formed by the masking layer [134P and 150P] to form a third pattern in the substrate mask layer [132P][Fig. 12-13, paragraph [0079]]; 

etching the etch stop layer [120] through the third pattern of the substrate mask layer [132P][Fig. 14, paragraph [0079]].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Park et al. and Yoon et al. into the method of Tan to include wherein the providing the substrate includes providing the substrate which includes a substrate mask layer which is not patterned and an etch stop layer, wherein the substrate mask layer is above the etch stop layer and the plurality of first patterned structures are above the substrate mask layer, the method further comprising: etching the substrate mask layer through the second pattern formed by the masking layer to form a third pattern in the substrate mask layer; removing the plurality of first patterned structures and the plurality of second spacers; etching the etch stop layer through the third pattern of the substrate mask layer; and removing remaining portions of the substrate mask layer. The ordinary artisan would have been motivated to modify Tan in the above manner for the purpose of providing suitable substrate structure below the features and providing suitable subsequent processes to transfer the feature into the substrate to form fine pattern in the substrate. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US Pub. 20120164837) in view of Kim et al. (US Pub. 20130034965) and Behera et al.  as applied to claim 9 above and further in view of Sandhu (US Pub. 20070281219).
Regarding claim 31, Tan discloses in Fig. 2D-2E, 3B-3C, paragraph [0018], paragraph [0020] and claim 16 wherein the forming of the plurality of second spacers includes, after the deposition process, performing an etching and wherein the plurality of second spacers comprised of silicon oxide. 
Tan fails to disclose
the etching comprises an etching with a fluorocarbon plasma.
Sandhu discloses in paragraph [0077]-[0078], [0149], [0169]
the etching to etch the silicon oxide comprises an etching with a fluorocarbon plasma. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Sandhu into the method of Tan et al. to include the etching comprises an etching with a fluorocarbon plasma. The ordinary artisan would have been motivated to modify Tan et al. in the above manner for the purpose of providing suitable method for etching silicon oxide material [paragraph [0149] of Sandhu]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Response to Arguments
Applicant's arguments filed 05/27/2021 have been fully considered but they are not persuasive. 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, Tan explicitly discloses in claim 14, claim 16, paragraph [0016], the first features 210 comprises silicon nitride, the second conformal spacer layer comprises silicon oxide.  Tan fails to disclose the first conformal spacer film comprises CxHyNz. As noticed by Applicant, Tan discloses in paragraph [0025] that “[i]t is, of course, possible to use other materials as first features and first and second conformal spacers. In general, materials are selected so that an etch chemistry is able to discriminate between the backbone (i.e., first features, 110, 210, 310, 311,410, and 411) and the second spacer film (i.e., 120, 220, 320, and 420), so that the first spacer film can be selectively etched away leaving the first and second (spacer) features.” Thus, Tan explicitly disclosed that the first conformal spacer film can comprise other materials than the materials disclosed in Table 1, the materials disclosed in Table 1 are merely exemplary materials, not exclusive materials. Kim et al. and Behera et al. are cited to teach that the first spacer layer can be an organic layer comprising CxHyN. The ordinary artisan would have been motivated to use the first conformal spacer material  disclosed by Kim et al. and Behera et al. in the method of Tan et al. for the purpose of providing a spacer material that acts as a protective layer during the subsequent process and that provides excellent conformality higher than 95% with improved film properties and providing suitable spacer material that can be removed selectively 
Consequently, the combination of Tan, Kim et al. and Behera et al. would result to the first features comprises silicon nitride, the second conformal spacer layer comprises silicon oxide and the first conformal spacer film comprises CxHyNz.
Overall, Applicant’s arguments are not persuasive. The claims stand rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art discloses similar materials, devices and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822